internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-107248-99 date date government insurance_business unit predecessor newco policyholders interests privatization legislation chief elected official contracts constitution date a date b plr-107248-99 date c dear this letter responds to your letter of date as supplemented by letters of date and date requesting rulings on certain federal_income_tax consequences of proposed transactions summary of facts government has conducted the insurance_business through unit or predecessor since date a for purposes of this letter_ruling government includes unit for what are represented to be valid business reasons government proposes to move the insurance_business from public to private ownership after the privatization legislation has been enacted into law and the chief elected official of government determines that certain requirements set forth in the privatization legislation have been satisfied this move will be accomplished through the following transactions the formation transactions i ii as of date b unit will transfer assets relating to the insurance_business the transferred property to newco and newco will assume all of the liabilities related to the transferred property newco will issue all of its interests directly to the policyholders the interests will entitle holders to vote for a board_of directors to receive policyholder dividends if and when declared and to share in the assets of newco on liquidation the contracts issued by unit will by operation of law become contracts issued by newco representations the taxpayer has made the following representations concerning the formation transactions based on the characterization of the formation transactions set forth in ruling a no stock_or_securities will be issued for services rendered to or for the benefit of newco in connection with the exchange as defined in ruling below and no stock_or_securities will be issued for indebtedness of newco that is not evidenced by a security or for interest on indebtedness of newco that accrued on or after the beginning of the holding_period of government for the debt plr-107248-99 b c d e f g h i j k government will not retain any significant_power right or continuing interests within the meaning of sec_1253 of the internal_revenue_code in the trademarks or trade names being transferred the exchange is not the result of the solicitation by a promoter broker or investment house government will not retain any rights in the property transferred to newco other than as a policyholder the fair_market_value of the assets transferred by government to newco will equal or exceed the sum of the liabilities assumed by newco plus any liabilities to which the transferred assets are subject the liabilities of government to be assumed by newco were incurred in the ordinary course of business and are associated with the assets to be transferred there will be no indebtedness created in favor of government as a result of the transaction there may be indebtedness between government and newco as a result of dealings in the ordinary course of business the transfers and exchanges will occur under a plan agreed upon before the exchange in which the rights of the parties are defined all exchanges will occur with an expedition consistent with orderly procedure there is no plan or intention on the part of newco to redeem or otherwise reacquire any stock or indebtedness issued in the proposed transaction taking into account any issuance of additional shares of newco stock any issuance of stock for services the exercise of any newco stock_rights warrants or subscriptions a public offering of newco stock and the sale exchange transfer by gift or other_disposition of any of the stock of newco deemed received by government in the exchange government will be in control of newco under sec_368 immediately_after_the_exchange l in the exchange government will constructively receive equity interests in newco approximately equal to the fair_market_value of the property transferred to newco m newco will remain in existence and retain and use the property transferred plr-107248-99 to it in a trade_or_business n o p q r s t u there is no plan or intention by newco to dispose_of the transferred property other than in the normal course of business operations government and newco each will pay its own expenses if any incurred in connection with the proposed transaction newco will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations government is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor newco will not be a personal_service_corporation within the meaning of sec_269a unit would be permitted under the constitution of government to own all of the stock or other equity ownership interests in newco newco will report its operations on a calendar-year basis using the accrual_method of reporting prescribed by the national association of insurance commissioners newco will adopt as the amount of its date b opening balance of undiscounted_unpaid_losses the amount as of date c of the undiscounted_unpaid_losses of government rulings based solely on the information submitted and the representations made we rule as follows for federal_income_tax purposes the formation transactions will be treated as if a government had transferred the transferred property to newco as of date c in exchange for all of the interests in newco and the assumption by newco of related liabilities the exchange and b government had transferred the interests to the policyholders see 70_tc_121 the interests deemed received by government in the exchange will be treated as stock under sec_351 plr-107248-99 no gain_or_loss will be recognized by government in connection with the exchange sec_351 the requirement of sec_351 that government control newco immediately_after_the_exchange will be satisfied because government has the right in choosing the method of privatizing the insurance_business either to retain the interests or to designate other persons to receive the interests see d’angelo associates inc v commissioner no income gain_or_loss will be recognized by newco as a result of the exchange sec_1032 the basis of each item of transferred property received by newco in the exchange will equal the basis of that item in the hands of government immediately before the exchange sec_362 a the holding_period of each item of transferred property received by newco in the exchange will include the holding_period of that item in the hands of government immediately before the exchange sec_1223 for the taxable_year in which government enters into the formation transactions newco will include in its reserves at the beginning of that year for purposes of sec_832 the ending balances of the reserves determined pursuant to sec_846 on a discounted basis that government held immediately before the transaction in connection with the contracts that were the subject of the transaction and newco will not take into premium income for purposes of sec_832 any amount with respect to the assets transferred to it in consideration of the assumption_of_liabilities in connection with the transaction cf revrul_94_45 1994_2_cb_39 concerning a life_insurance company’s sec_351 transfer of insurance and annuity_contracts and investment_assets to a subsidiary the realization of the value of any insurance in force transferred in the exchange will not be subject_to the provisions of sec_832 nor will newco be entitled to deduct as a deferred expense an amount equal to that value cf rev_rul caveats no opinion is expressed about the tax treatment of the transactions under other provisions of the internal_revenue_code and income_tax regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed regarding plr-107248-99 a the characterization for tax purposes of the deemed transfer by government to the policyholders of the interests in newco described above in ruling a and b the tax basis that the policyholders will have in the interests following the deemed transfer described above in ruling a procedural statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transactions are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
